Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 21, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161907                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  CARLOS BELL and All Others Similarly                                                                  Elizabeth M. Welch,
  Situated,                                                                                                           Justices
            Plaintiffs-Appellees,
                                                                     SC: 161907
  v                                                                  COA: 347929
                                                                     Wayne CC: 17-003861-CZ
  CIVIL SERVICE COMMISSION and STATE
  PERSONNEL DIRECTOR,
             Defendants-Appellants.
  _______________________________________/

          On order of the Court, by stipulation of the parties to withdraw the application for
  leave to appeal, the application is DISMISSED without costs and without prejudice to the
  defendants-appellants reinstating the application by filing a notice with this Court within
  seven days of an order of the Wayne Circuit Court denying approval of the settlement
  agreement. The plaintiffs-appellees’ answer to the application will be due within 21 days
  after the filing of such notice.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 21, 2021

                                                                               Clerk